Affirmed and Memorandum Opinion filed March 26, 2009







Affirmed
and Memorandum Opinion filed March 26, 2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00664-CR
NO. 14-08-00667-CR
____________
 
DARREN RANDLE, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 232nd District
Court
Harris County, Texas
Trial Court Cause Nos.
1151886 & 1151884
 

 
M E M O R A N D U M   O P I N I O N
Appellant
entered guilty pleas to burglary of a habitation with intent to commit theft and
theft of a firearm.  After a pre-sentence investigation, on July 11, 2008, the
trial court sentenced appellant to confinement for five years in the
Institutional Division of the Texas Department of Criminal Justice in the
burglary case and one year in the State Jail Division of the Texas Department
of Criminal Justice in the theft case, with the sentences to be served
concurrently.  Appellant filed a timely notice of appeal in each case.




Appellant=s appointed counsel filed a brief in
which he concludes these appeals are wholly frivolous and without merit.  The
brief meets the requirements of Anders v. California, 386 U.S. 738, 87
S. Ct. 1396 (1967), by presenting a professional evaluation of the records and
demonstrating why there are no arguable grounds to be advanced.  See High v.
State, 573 S.W.2d 807, 811-12 (Tex. Crim. App. 1978).
A copy
of counsel=s brief was delivered to appellant.  Appellant was advised of the right
to examine the appellate records in each case and file a pro se response.  See
Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991).  As of this
date, more than sixty days has elapsed and no pro se response has been filed.
We have
carefully reviewed the records and counsel=s brief and agree the appeals are
wholly frivolous and without merit.  Further, we find no reversible error in
the records.  A discussion of the brief would add nothing to the jurisprudence
of the state.  We are not to address the merits of each claim raised in an Anders
brief or a pro se response when we have determined there are no arguable
grounds for review.  See Bledsoe v. State, 178 S.W.3d 824, 827-28 (Tex.
Crim. App. 2005).
Accordingly,
the judgments of the trial court are affirmed.
 
PER CURIAM
 
Panel consists of Chief Justice Hedges and Justices
Anderson and Seymore.  
Do Not Publish C Tex. R. App. P.
47.2(b).